DECISION
The parties in this case are Sua of Afono and Aoelua also of Afono. The land in dispute lies along the sea at Afono and is bounded on the east and west by lands of Tela.
Sua claims that the land in dispute is called Suatiama and has had it surveyed and offered it for registration in this Court under this name.
Aoelua claims the land offered by Sua for registration under the name Suatiama, includes lands called by him Failafua, which land he claims belongs to him as the holder of the name Aoelua.
The evidence points to the fact that Sua received the land Suatiama from his father Paselio, who formerly held the name Sua and that Paselio received the pule of the land from his father who was also a Sua, who received it from another Sua, Paslio’s grandfather. Sua (Paselio) it *391appears at one time, authorized the father of Aoelua (leremia) who was a Missionary to build a house on the eastern side of the land Suatiama, this was because leremia was a Missionary and had no other place in Afono for his guest house and school From this license granted to the father of Aoelua, the claim of ownership has grown up and is pressed by Aoelua.
The witnesses of Sua, Paselio and Tela are unshaken in their testimony that there is not now and never has been any division of the land Suatiama and that the testimony of Aoelua’s witnesses that the land Failafua is a separate entity over which the name Aoelua has the pule is without foundation. They testified that the land called by Aoelua and his witnesses Failafua is and always has been a part of the land Suatiama.
The testimony of Aoelua and his witnesses is not convincing. They say that the pule of the land called by them Failafua is in the name Aoelua and that the Aoelua in this case had the land from his father leremia and yet it appears that leremia never held the name Aoelua; that the predecessor of Tela had the name Aoelua and it was he who had the pule of the land called Failafua and transmitted this pule to the father of Aoelua, leremia. Tela who should know, said that there was no land named Failafua belonging to Aoelua, that the lands of Tela are called Failafua and Falesoa.
It is believed that the claim of Aoelua arises out of the original license to build a house granted by Paselio to leremia and that long continued residence by Aoelua and his father has developed a claim of ownership in Aoelua and his fellow Plaintiffs. This belief is strengthened by the fact that Aoelua and his predecessors have not cultivated the land until very recently and have exercised no pule over it except the building and rebuilding of houses on the original site granted by Paselio to leremia.
*392The judgment of the High Court will be in favor of Sua, that he has the pule of the land Suatiama as surveyed and filed here for registration; that Aoelua lives on this land under a license granted to his father leremia by Paselio and that this license is revocable by Sua who has the pule of the land Suatiama as surveyed and filed for registration.
In view of the fact that this case has occasioned very hard feelings among the people of Afono and that prior to trial Sua expressed his willingness to County Chief Leiato and District Judge Pele to give the land occupied by the house of Aoelua to him, it is recommended that this generous offer be renewed by Sua, but only on the condition that Aoelua absolutely waives any claim to the pule of the land on which he may be permitted by Sua to live.